Citation Nr: 1749716	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation for loss of the left eye under 38 U.S.C.A. § 1151 as a result of VA treatment and surgery performed in August 2010 at the VA Medical Center (VAMC) in Lebanon, Pennsylvania.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is associated with the record. 

In February 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.


FINDINGS OF FACT

1.  Since his VA cataract surgery performed at the VAMC in Lebanon, Pennsylvania, in August 2010, the Veteran developed an additional disability of endophthalmitis that was treated with the enucleation of the left eye.

2.  The evidence of record demonstrates that this additional disability was incurred as a result of a VA surgery performed in August 2010.

3.  The additional disability of endophthalmitis of the left eye and enucleation of the left eye was not a foreseeable risk of the August 2010 VA cataract surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for loss of the left eye as a result of VA treatment and surgery performed in August 2010 at the VAMC in Lebanon, Pennsylvania, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks compensation benefits for loss of the left eye under 38 U.S.C.A. § 1151 as a result of VA treatment and surgery performed in August 2010 at the VAMC in Lebanon, Pennsylvania.  

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received in August 2011; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The April 2011 VA examiner found that the Veteran had a complicated cataract surgery that led to endophthalmitis and enucleation of the left eye.  Thus, the Board finds that the first requirement of an additional disability and second requirement of actual causation have been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b), (c).

As the actual causation prong of the regulations has been satisfied, the Board will now address the proximate causation prong.  As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address negligence in this section.

The Board will begin by addressing the second prong of proximate causation.  The second prong of proximate causation requires that the veteran's additional disability was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

The October 2011 VA addendum medical opinion found that the Veteran's loss of his left eye was a direct result of a post-operative infection.  The complication was a 1 in 1,000 occurrence.  

The February 2016 VA examiner commented that the series of events were known possible complications, but were not reasonably foreseeable.  He acknowledged the October 2011 opinion that the loss of the Veteran's left eye was a 1 in 1,000 occurrence.  He elaborated that recent medical literature estimated the risk for endophthalmitis was 1 in 2,000.  There was no statistical data for enucleation post cataract extraction.  The VA examiner concluded that enucleation post cataract extraction would be many times less likely.  Loss of the eye is very rate but is included on the possible complication in the informed consent before cataract surgery.

Based on the VA medical opinions, the Board finds that a reasonable health care provider would not have considered loss of the Veteran's left eye to be an ordinary risk of the treatment provided.

The claims file does not contain any other medical opinions concerning the foreseeability of the endophthalmitis of the left eye and subsequent left eye enucleation surgery.  Thus, there is no contrary medical opinion of record.  The second prong of proximate causation is met.

Therefore, the Board finds that the additional disability of endophthalmitis of the left eye and subsequent left eye enucleation surgery with orbital implant was not a foreseeable risk of the August 2010 VA cataract surgery.  The second prong of the proximate causation requirement has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d) (2).  

In summary, the evidence of record establishes that the Veteran has an additional disability of endophthalmitis of the left eye and subsequent left eye enucleation that was caused by VA surgical treatment.  This additional disability was not a foreseeable risk of the August 2010 VA cataract surgery.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Entitlement to compensation for loss of the left eye under 38 U.S.C.A. § 1151 as a result of VA treatment and surgery performed in August 2010 at the VAMC in Lebanon, Pennsylvania, is granted.



ORDER

Entitlement to compensation for loss of the left eye under 38 U.S.C.A. § 1151 as a result of VA treatment and surgery performed in August 2010 at the VAMC in Lebanon, Pennsylvania, is granted.




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


